Case 3:20-cv-01056-MMH-PDB Document 44 Filed 09/07/21 Page 1 of 3 PageID 171




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   JONATHAN KAPRON,

               Plaintiff,

   v.                                       Case No. 3:20-cv-1056-MMH-PDB

   XING YONG SHENG, INC.,
   d/b/a Crazy Sushi, et al.,

               Defendants.



                                     ORDER

          THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 42; Report) entered by the Honorable Patricia D. Barksdale, United

   States Magistrate Judge, on September 1, 2021.        In the Report, Judge

   Barksdale recommends that the Joint Motion to Approve FLSA Settlement and

   Dismiss With Prejudice (Dkt. No. 32; Motion) be granted, the settlement be

   approved, the case be dismissed with prejudice; and judgment be entered in

   favor of Plaintiff and against Defendants. See Report at 9. The parties have

   no objections to the Report and Recommendation.      See Joint Notice of the

   Parties Having No Objection to Report & Recommendation (ECF 42) (Dkt. No.

   43).
Case 3:20-cv-01056-MMH-PDB Document 44 Filed 09/07/21 Page 2 of 3 PageID 172




         The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

   specific objections to findings of facts are filed, the district court is not required

   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the

   district court must review legal conclusions de novo. See Cooper-Houston v.

   Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No.

   2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         The Court has conducted an independent examination of the record in

   this case and a de novo review of the legal conclusions. Plaintiff filed suit

   against Defendants for unpaid minimum wages pursuant to the Fair Labor

   Standards Act, 29 U.S.C. § 201 et seq. (FLSA). See First Amended Complaint

   for Damages and Jury Trial Demanded (Dkt. No. 9). Thereafter, the parties

   engaged in settlement negotiations, which resulted in a resolution of the issues

   and claims raised in this case. See generally Motion.

         Upon review of the record, including the Report and Motion, the

   undersigned concludes that the settlement represents a “reasonable and fair”

   resolution of Plaintiff’s claims. Accordingly, the Court will accept and adopt

   the Report.

         In light of the foregoing, it is hereby

         ORDERED:




                                            -2-
Case 3:20-cv-01056-MMH-PDB Document 44 Filed 09/07/21 Page 3 of 3 PageID 173




         1.     The Report and Recommendation (Dkt. No. 42) is ADOPTED as

                the opinion of the Court.

         2.     The Joint Motion to Approve FLSA Settlement and Dismiss With

                Prejudice (Dkt. No. 32) is GRANTED.

         3.     For   purposes   of   satisfying   the   FLSA,   the   settlement   is

                APPROVED.

         4.     This case is DISMISSED WITH PREJUDICE.

         5.     The Clerk of the Court is directed to enter judgment in favor of

                Plaintiff and against Defendants for $7,249.56 as wages and

                liquidated damages, and $15,750.44 for attorney’s fees and costs.

         6.     The Clerk of the Court is further directed to terminate any pending

                motions or deadlines as moot and close this file.

         DONE AND ORDERED in Jacksonville, Florida this 7th day of

   September, 2021.




   ja

   Copies to:

   Counsel of Record




                                            -3-
